[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                DEC 03, 2007
                               No. 07-12690                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 06-00345-CV-4-WS-WCS

STEPHANIE M. BUSH,


                                                               Plaintiff-Appellant,

                                     versus

REGIS CORPORATION,
d.b.a. Cost Cutters,

                                                              Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (December 3, 2007)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Pro se appellant Stephanie Bush appeals the district court’s order granting
summary judgment in favor of Regis Corporation in her religious discrimination

and retaliation civil action. After a thorough review of the record, we affirm.

       Bush and her family were Jehovah’s Witnesses who attended religious

services on Thursday evenings and Sundays. Their faith also required that they

perform field service, which they preferred to do as a family on Sunday afternoons.

For several years, Bush was employed at a hair salon, where she was able to work

only the day shift in order to spend evenings with her daughter. And she did not

work any Sunday shifts. In 2003, Regis purchased the hair salon in which Bush

worked and started to require employees to work some evenings and every other

Sunday. Bush was not required to work Thursday evenings. Bush also requested a

religious accommodation to excuse her from the Sunday shift; Regis permitted

Bush to begin her shift after her religious service ended. Bush worked this

schedule for several months until her church changed the time of its service. At

that point, Regis excused Bush from the Sunday shift altogether. In addition,

Regis permitted Bush time off to attend religious conferences and allowed her to

swap shifts to fit her religious activities.

       In March 2005, Bush left work before the end of her shift without

permission and received a written warning. In May, she filed a discrimination

charge alleging religious discrimination. Later that month, as the result of a



                                               2
complaint from another employee, Regis altered the weekend shift schedule to

require employees like Bush who did not work on Sunday to work the Saturday

night shift. Bush was not the only employee affected by this policy. In June 2005,

Bush received another written warning after she engaged in a confrontation with a

customer. Bush filed a second discrimination charge alleging retaliation and

requested a transfer to another store. She then turned in her keys while awaiting

the transfer, which ultimately fell through because there were no positions

available at other salons for the shifts Bush was willing to work. Regis offered

Bush her former position, but she declined. This civil action followed.

      The district court granted summary judgment on the religious discrimination

claim, assuming that Bush satisfied a prima facie showing of discrimination, but

finding that Regis had offered a reasonable accommodation. The court granted

summary judgment on the retaliation claim because Bush did not suffer an adverse

action, but it also found that even if she did, Regis had legitimate non-

discriminatory reasons for its actions. Bush now appeals.

      We review the grant of summary judgment de novo, viewing the evidence in

the light most favorable to Bush. Skrtich v. Thornton, 280 F.3d 1295, 1299 (11th

Cir. 2002).

      A. Discrimination



                                           3
      Title VII prohibits an employer from discriminating against an employee on

the basis of, inter alia, religion. 42 U.S.C. § 2000e-2(a)(1); see also Fla. Stat. Ann.

§ 760.10(1)(a) (addressing religious discrimination under the FCRA). Title VII

defines the term “religion” to include “all aspects of religious observance and

practice, as well as belief.” 42 U.S.C. § 2000e(j). “The employer violates the

statute unless it ‘demonstrates that [it] is unable to reasonably accommodate . . . an

employee’s . . . religious observance or practice without undue hardship on the

conduct of the employer’s business.’” Beadle v. City of Tampa, 42 F.3d 633, 636

(11th Cir. 1995) (citing Ansonia Bd. of Educ. v. Philbrook, 479 U.S. 60, 68, 107
S. Ct. 367, 372, 93 L. Ed. 2d 305 (1986) and 42 U.S.C. § 2000e(j)).

      Assuming, as the district court did, that Bush established a prima facie case

of discrimination based on a failure to accommodate religious beliefs, we conclude

that summary judgment was proper because Regis offered a reasonable

accommodation.

      The phrase “reasonable accommodation” is not defined and turns on the

facts and circumstances of the case. Beadle v. City of Tampa, 42 F.3d at 636

(citations omitted). The Supreme Court has stated that compliance with Title VII

does not require an employer to give an employee a choice among several

accommodations; nor is the employer required to demonstrate that alternative



                                           4
accommodations proposed by the employee constitute undue hardship. Ansonia

Bd. of Educ., 479 U.S. at 68.

      Here, Regis offered Bush a reasonable accommodation. When it required

her to cover shifts every other Sunday, it started the shift after her religious

services had concluded. And as soon as the services changed times, Regis gave

Bush Sundays off to accommodate the services. In addition, Regis permitted Bush

to swap shifts to allow her to attend religious conventions. See Beadle v.

Hillsborough County Sheriff’s Dep’t, 29 F.3d at 593 (approving of the use of shift

swaps to accommodate an employee).

      Bush argues that the Sunday shift prevented her from doing field service

with her family, which constituted a bona fide religious belief. The record,

however, indicates that field service was not required to be performed on Sundays;

rather, that was the day Bush and her family wished to perform field service. An

employee has a duty to make a good faith attempt to accommodate her religious

needs through means offered by the employer. Beadle, 29 F.3d at 593. In this

case, it does not appear that Bush made any such effort. Accordingly, the district

court did not err in granting summary judgment on this claim.

      2. Retaliation

      Title VII prohibits retaliation by an employer against an applicant because



                                            5
the applicant has opposed an unlawful employment practice or made a charge of

discrimination. 42 U.S.C. § 2000e-3(a). A plaintiff may establish her case using

the burden-shifting framework established by the Supreme Court in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). See EEOC v. Joe’s

Stone Crabs, Inc., 296 F.3d 1265, 1272-73 (11th Cir. 2002). Under this

framework, the plaintiff can establish a prima facie case by showing that (1) she

engaged in statutorily protected expression, (2) she suffered an adverse

employment action,1 and (3) there was some causal relation between the two

events. Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001).

       To establish the second prong, the employee must show that “a reasonable

employee would have found the challenged action materially adverse.” Burlington

N. & Santa Fe Ry. Co., 126 S. Ct. at 2415. In other words, the materially adverse

employment action must discourage a reasonable employee from making or

supporting a charge of discrimination. Id.

       Upon review, we conclude that the district court properly granted summary

judgment on this claim because Bush failed to establish that she suffered an

adverse action. None of the instances Bush identified rise to the level of an



       1
         In Burlington N. & Santa Fe Ry. Co. v. White, --- U.S. ----, 126 S. Ct. 2405, 165 L. Ed. 2d
345 (2006), the Supreme Court identified this second prong as “a materially adverse employment
action.”

                                               6
adverse action because none would have discouraged a reasonable employee from

making the discrimination charge. In fact, according to the evidence presented,

none of these instances deterred Bush from filing her complaint.

      Even if Bush established a prima facie case, Regis proffered legitimate

nondiscriminatory reasons, which Bush has not argued are a pretext for

discrimination. Accordingly, summary judgment was proper and we AFFIRM.




                                         7